DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 8 and 17 – 20, in the reply filed on August 8, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 and 17 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrases “an adhesive layer; a protective film layer that is fused to a first side of the adhesive layer along a first length; and a cover layer that is fused to a second side of the adhesive layer along a second length; wherein the first length is longer than the second length” in claim 1 and “an adhesive layer; a protective film layer, which includes a first film surface that is fused to a first side of the adhesive layer along a first length, and a second film surface that is non-adhesive and that is disposed on an opposite side of the protective film layer as the first film surface; and a cover layer, which includes a first cover surface that is fused to a second side of the adhesive layer along a second length, and a second cover surface that is non-adhesive and that is disposed on an opposite side of the cover layer as the first cover surface; wherein the first length is longer than the second length” in claim 17 are unclear, which render the claims vague and indefinite.  It is unclear from the claim language what is being claimed. What has the first length, the protective film layer or the adhesive layer? What has the second length, the adhesive layer or the cover layer?  Which layer has longest length of the three? It appears that the cover layer is acting as a release liner that is placed over the adhesive until use. If it is a release liner, how can it be fused to the adhesive as fusing would not allow it to be separated from the adhesive? If it isn’t a release liner, how is the protective attached to a surface? It is also unclear if both the protective film and the cover layer are both supposed to be removed from the adhesive, thereby just forming a double sided adhesive construction.

Claims 2 – 8 and 18 – 20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on the above rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 7 and 17 – 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tsuzuki et al. (USPN 9,162,632).

Tsuzuki et al. disclose an assembly (Abstract; Figure 3d) comprising: an adhesive layer (Figure 3d, #23); a protective film layer that is fused to a first side of the adhesive layer along a first length (Figure 3d, #36); and a cover layer that is fused to a second side of the adhesive layer along a second length (Figure 3d, #22); wherein the first length is longer than the second length (Figure 3d, wherein the cover layers are longer than the adhesive; Column 5, lines 49 – 64); wherein the adhesive layer is wound in a roll (Figure 1); and wherein the second side of the adhesive layer faces outwardly from a center of the roll (Figure 1) as in claim 1. With respect to claim 2, a first surface of the cover layer is fused to the second side of the adhesive layer and a second surface of the cover layer, which is opposite to the first surface, is non-adhesive (Column 6, line 65 to Column 7, line 25; Column 8, lines 50 – 54). Regarding claim 3, the cover layer is fused to the second side of the adhesive layer via an adhesion-enhancing treated surface portion of the cover layer (Column 8, line 55 to Column 9, line 48). For claim 4, a first surface of the protective film layer is fused to the first side of the adhesive layer and a second surface of the protective film layer, which is opposite to the first surface, is non-adhesive (Column 8, line 55 to Column 9, line 48). In claim 5, the protective film layer is fused to the first side of the adhesive layer via an adhesion-enhancing treated surface portion of the protective film layer (Column 8, line 55 to Column 9, line 48). With regard to claim 6, a beginning portion of the adhesive layer is disposed at an exterior of the roll; an end portion of the adhesive layer is disposed at an interior of the roll near the center of the roll; and the cover layer begins at the beginning portion and extends the second length along the second side of the adhesive layer toward the end portion (Column 5, lines 49 – 64). With respect to claim 7, the protective film layer begins at the beginning portion and extends the first length along the first side of the adhesive layer, the first length equaling an entire length of the first side of the adhesive layer from the beginning portion to the end portion (Figure 3d, #22 and 36). Tsuzuki et al. further disclose an assembly (Abstract; Figures) comprising: an adhesive layer (Figure 3d, #23); a protective film layer, which includes a first film surface that is fused to a first side of the adhesive layer along a first length (Figure 3d, #36), and a second film surface that is non-adhesive and that is disposed on an opposite side of the protective film layer as the first film surface (Column 6, line 65 to Column 7, line 25; Column 8, lines 50 – 54); and a cover layer(Figure 3d, #22), which includes a first cover surface that is fused to a second side of the adhesive layer along a second length, and a second cover surface that is non-adhesive and that is disposed on an opposite side of the cover layer as the first cover surface (Column 8, line 55 to Column 9, line 48); wherein the first length is longer than the second length (Column 5, lines 49 – 64); wherein the adhesive layer, the protective film layer, and the cover layer are wound in a roll (Figure 1); wherein the second side of the adhesive layer faces outwardly from a center of the roll (Figure 1); and wherein the cover layer, a portion of the adhesive layer that is fused to the cover layer, and a portion of the protective film layer that is fused to the portion of the adhesive layer form a cover having opposite exterior sides that are non-adhesive (Figure 3d; Column 6, line 65 to Column 7, line 25) as in claim 17. For claim 18, the opposite exterior sides of the cover that are non- adhesive are the second film surface and the second cover surface (Column 6, line 65 to Column 7, line 25). In claim 19, a beginning portion of the assembly is disposed at an exterior of the roll; an end portion of the assembly is disposed at an interior of the roll near the center of the roll; and 20the cover of the assembly begins at the beginning portion and extends the second length toward the end portion (Figure 3d; Column 8, lines 50 – 54). Regarding claim 20, the cover including the cover layer ends at a distance of the second length from the beginning portion; and the protective film layer fused to the adhesive layer continues to extend from a point at the distance of the second length from the beginning portion until reaching the end portion (Figure 3d; Column 8, lines 50 – 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki et al. (USPN 9,162,632) in view of Prince et al. (WO 2020/260896 A1).

Tsuzuki et al. disclose an assembly (Abstract; Figure 3d) comprising: an adhesive layer (Figure 3d, #23); a protective film layer that is fused to a first side of the adhesive layer along a first length (Figure 3d, #36); and a cover layer that is fused to a second side of the adhesive layer along a second length (Figure 3d, #22); wherein the first length is longer than the second length (Figure 3d, wherein the cover layers are longer than the adhesive; Column 5, lines 49 – 64); wherein the adhesive layer is wound in a roll (Figure 1); and wherein the second side of the adhesive layer faces outwardly from a center of the roll (Figure 1). However, Tsuzuki et al. fail to disclose the adhesive layer, the protective film layer, and the cover layer are wrapped around a core member having a central axis at the center of the roll.

Prince et al. teach an assembly (Abstract; Figures) having an adhesive layer (Figure 1A, #110); a protective film layer that is fused to a first side of the adhesive layer along a first length (Figure 1A, #120), wherein the adhesive layer and the protective film layer are wrapped around a core member having a central axis at the center of the roll (Figure 1) for the purpose of dispensing adhesive segments (Page 2, lines 29 – 32).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to core member having a central axis at the center of the roll in Tsuzuki et al. in order to dispense adhesive segments as taught by Prince et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        September 13, 2022